Dear Constable Billings:
In response to your inquiry concerning the state supplemental salary due you as constable, we direct your attention to R.S. 13:2591, providing:
  § 2591  Amount of additional salary for justices of the peace and constables; payment of expenses at the Justice of the Peace Training Course
  A.  Every justice of the peace and every constable for each justice of the peace court in the state shall be paid by the state an additional salary equal to the amount paid justices of the peace and constables by their respective parishes, in no event to exceed one hundred dollars per month, provided funds are available and appropriated by the legislature.
  B.  When the parish governing authority determines that funds are available, it may reimburse each justice of the peace and constable in the parish for expenses actually incurred by attending the Justice of the Peace Training Course, as authorized by R.S. 49:251.1. The allowance for mileage, lodging, meals, and related expenses shall be based on the rate of payment for travel expenses as set forth by the Division of Administration, and a written, itemized voucher shall be required in order to obtain reimbursement.
The foregoing statute is the law relative to receiving supplemental pay for the elected office of constable as established by the legislature.
R.S. 33:2218.2 in general provides additional compensation to be paid municipal police officers.  The statute is applicable to constables in the following stated instance, as provided in R.S. 33:2218.2(C)(6):
  C.  For purposes of this Subpart a municipal or tribal police officer entitled to additional pay out of state funds shall men and refer to:
*   *   *   *   *
  (6)  Any municipal or tribal marshal or constable or deputy marshal or constable who serves as a chief of police or who is employed on a full-time basis by a municipality or tribe and whose major source of income from public employment is derived from and paid by a municipality or tribe, including the constable and deputy constable of the First City Court of the City of New Orleans.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: August 2, 2002